Citation Nr: 0829764	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-17 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for syncope, blackout 
spell, and fainting spells, claimed as dizziness.

2.  Entitlement to service connection for syncope, blackout 
spell, and fainting spells, claimed as dizziness.

3.  Entitlement to service connection for a cardiovascular 
disorder.

4.  Entitlement to service connection for a psychiatric 
disorder, to included anxiety and depression.

5.  Entitlement to service connection for arthritis of the 
low back and bilateral arms, to include numbness of the 
joints.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1971 
to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In June 2008, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The Board has phrased the issues above differently than was 
reflected on the March 2006 Statement of the Case. The Board 
has added the issue involving the reopening of the veteran's 
claim for a syncope disorder.  Review of the evidence of 
record reveals that the claim for syncope is essentially the 
same as the veteran's claim for service connection for 
"dizziness."  Moreover, the veteran's claim for service 
connection for a cardiovascular disorder appears to be inter-
related with the syncope claim.  Accordingly, the veteran's 
claims for dizziness, syncope, and a cardiovascular disorder 
are inextricably intertwined and need to be addressed 
together.  

All of the issues involving service connection are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for syncope, blackout spell, and fainting spells in September 
1997.  The veteran was notified of this decision that same 
month, but did not file an appeal.

2.  The evidence received subsequent to the September 1997 RO 
decision includes a large volume of private medical records 
revealing additional evaluation and treatment for symptoms of 
fainting and lightheadedness.  This evidence raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1997 decision of the RO denying the 
veteran's claim for service connection for syncope, blackout 
spell, and fainting spells is final.  38 U.S.C.A. § 7105 
(West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  The evidence received since the October 1978 rating 
decision is new and material, and the claim for entitlement 
to service connection for syncope, blackout spell, and 
fainting spells, claimed as dizziness, is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and remanding the issue for additional 
development.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

In the July 2004 rating decision on appeal, the RO 
specifically determined that the veteran had not submitted 
new and material evidence to warrant reopening the claim for 
service connection for syncope, blackout spell, and fainting 
spells.  The RO also denied the veteran's claim for service 
connection for dizziness.  The veteran did not indicate 
disagreement with the issue related to the reopening of the 
claim for service connection for syncope.  However he did 
disagree with the denial of service connection for dizziness.  
Review of the veteran's written statements, and hearing 
testimony indicates that the claim for dizziness is, in fact, 
the same, or at least an interrelated claim, with the claim 
involving syncope.  The claims are inextricably intertwined.  
Accordingly, to properly address the veteran's claims which 
are properly on appeal the Board must address the claim to 
reopen the claim for service connection for syncope.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The RO denied the veteran's claim for service connection 
syncope, blackout spell, and fainting spells in a September 
1997 decision; the veteran was notified of this decision that 
same month, but did not file an appeal.  Accordingly, this 
rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

The evidence at the time of the RO's 1997 decision consisted 
of the veteran's service medical records, a VA examination 
report dated July 1973, VA medical treatment records and 
another VA examination report dated May 1997.  The service 
medical records did show that the veteran reported complaints 
of feeling light headed and nearly fainting.  These symptoms 
were also reported in the July 1973 VA examination which was 
conducted only a few weeks after the veteran separated from 
service.  However, subsequent medical records did not show 
any complaints of fainting or syncope and service connection 
was denied as being a temporary condition which was resolved.  

The veteran filed to reopen his claim for service connection 
in December 2003.  The applicable regulations specifically 
provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2007).

In this case, the evidence obtained since the prior rating 
decision includes a large volume of private medical records.  
These records reveal that the veteran has had ongoing 
complaints and medical evaluation for symptoms of 
lightheadedness, syncope, blackout spells, and fainting.  The 
recent medical evidence clearly establishes that the 
veteran's symptoms of syncope were not temporary and resolved 
as was indicated in the 1997 RO rating decision.  

The Board concludes that this evidence is new, because it was 
not of record at the time of the prior rating decision.  This 
evidence is also "material," because it provides additional 
evidence which was previously not of record.  Specifically, 
it provides diagnoses of a current syncopal disorder which 
appears not to be treated and resolved as was indicated in 
the prior rating decision.  The evidence submitted does raise 
a reasonable possibility of substantiating the claim.  
Accordingly, the veteran's claim for service connection for 
syncope, blackout spell, fainting spells, claimed as 
dizziness is reopened.  




ORDER

New and material evidence having been submitted the claim for 
service connection for syncope, blackout spell, fainting 
spells, claimed as dizziness, is reopened; to this extent 
only, the claim is allowed.


REMAND

In June 2008, the veteran presented sworn testimony at a 
hearing before the undersigned.  He testified that in 1997 he 
had surgery to implant a heart pacemaker.  He further 
testified that he was under current treatment for a 
psychiatric disorder.  These medical records do not appear in 
the claims file.  An attempt should be made to obtain them.

The veteran has submitted evidence showing a current 
treatment for syncope, a related cardiovascular disorder, a 
psychiatric disorder and diagnoses of arthritis.   However, 
VA Compensation and Pension examinations have not been 
conducted with respect to the veteran's claims for service 
connection, this should be done.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In addition, the veteran has presented evidence which shows 
that he has been granted Social Security (SSA) disability 
benefits.  As SSA disability records may contain information 
relevant to the issues on appeal, the RO should attempt to 
obtain decisional documents and medical records.  See 38 
C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify the 
physician who conducted his pacemaker 
surgery in 1997, and provide all the 
necessary contact information.  Have the 
veteran execute the necessary 
authorization forms and request these 
records.  All records obtained should be 
place in the record.  Document all 
efforts to obtain these records.  

2.  Obtain from SSA a copy of all 
adjudicatory determinations and the 
underlying medical records, to include 
any reexaminations. 

3.  Ask the veteran to identify his 
current treating psychiatrist, and 
provide all the necessary contact 
information.  Have the veteran execute 
the necessary authorization forms and 
request all of the records of the 
veteran's private psychiatric treatment.  
All records obtained should be place in 
the record.  Document all efforts to 
obtain these records.

4.  The veteran should be accorded the 
appropriate VA examination for spine 
disabilities.  The report of examination 
should include a detailed account of all 
manifestations of spine symptoms found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to review the veteran's service 
medical records which are of record.  The 
examining physician is requested, if 
possible, to offer an opinion as to the 
etiology of any current spine disorders 
found to be present.  Specifically, is it 
at least as likely as not (a 50 percent or 
greater probability) that any current 
disorder of the spine is a residual of an 
injury to the veteran during service.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  The veteran should be accorded the 
appropriate VA examination for joint 
disabilities.  The report of examination 
should include a detailed account of all 
manifestations of arthritis of the upper 
extremities found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
review the veteran's service medical 
records which are of record.  The 
examining physician is requested, if 
possible, to offer an opinion as to the 
etiology of any current arthritis 
disorders found to be present.  
Specifically, is it at least as likely as 
not (a 50 percent or greater probability) 
that any current disorder, such as 
arthritis or numbness of the arms, is a 
residual of an injury to the veteran 
during service.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

6.  The veteran should be accorded a heart 
examination.  The report of examination 
should include a detailed account of all 
manifestations of the cardiovascular 
disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
indicate, if possible, a firm diagnosis of 
any cardiovascular disorder found to be 
present.  If any cardiovascular disorder 
is found to be present, the physician is 
also requested to indicate if it at least 
as likely as not (a 50 percent or greater 
probability) that the symptoms of fainting 
reported during, and shortly after 
service, were a manifestation of the 
veteran's current cardiovascular disorder?  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

7.  The veteran should be accorded the 
appropriate examination[s] for syncopal 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of the syncope, blackouts, 
and fainting disorders found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicated, if possible, a 
firm diagnosis of any syncopal type 
disorder found to be present.  If any such 
disorder is found to be present, the 
physician is also requested to indicate if 
it at least as likely as not (a 50 percent 
or greater probability) that the symptoms 
of fainting reported during, and shortly 
after service, were a manifestation of the 
veteran's current disorder?  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

8. The veteran should be accorded a 
psychiatric examination.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present.  
All necessary special studies or tests 
including psychological testing are to be 
accomplished.  The examiner is requested 
to indicate an opinion as to whether it at 
least as likely as not (a 50 percent or 
greater probability) that any current 
psychiatric disability is related to the 
veteran's military service.  The diagnosis 
should be in accordance with the DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH 
ed. 1994).  The entire claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.

9.  Following the above, readjudicate 
the appellant's claims for service 
connection.  If any benefit on appeal 
remains denied, a Supplemental 
Statement of the Case should be issued 
and the appellant and his 
representative should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


